DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record (Asahara et al. USP 6,168,154) discloses a sheet post-processing device comprising a stacking tray (21), a stapler (26), and an alignment member comprising a first alignment member (23), a second alignment member (24), and a third alignment member (25); however, the prior art of record does not fairly disclose alone or in combination at least the first and second alignment members sandwiching the sheet bundle in the width direction in combination with “the second alignment member can be passed through the third alignment member and which sandwiches and aligns the sheet bundle in the second stacking position in the sheet width direction together with the first alignment member in a state where the second alignment member passes through the third alignment member”, as claimed.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        2/12/2021